Citation Nr: 0820278	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service-connection for a back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1972 to June 1973.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which denied the veteran's claim for 
entitlement to service connection for lung disease and 
arthritis of the back.

The veteran indicated in his substantive appeal that he 
wanted a hearing, but the request was subsequently withdrawn.  
38 C.F.R. § 20.704 (e) (2007).

Subsequent to the most recent supplemental statement of the 
case, the veteran submitted, without waiver of review by the 
RO, updated VA medical records. Those records are not, 
however, "pertinent" to the service connection issue here 
on appeal.  The progress notes submitted merely document the 
existence of a current respiratory disability which was 
already established prior to the receipt of this evidence.  
Thus, this matter need not be remanded for additional 
consideration by the RO.  See 38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed lung disability and his military service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
military service.
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a lung disability.

The veteran seeks entitlement to service connection for a 
lung disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  As noted in the 
Introduction, the veteran's claim of entitlement to service 
connection for a back disability is being remanded for 
additional development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in March 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of               
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  The veteran was provided 
Dingess notice as evidenced in a letter dated March 2006.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  The RO has obtained the veteran's SMRs,  private 
treatment records, VA records, and the appellant underwent VA 
examination in July 2005 to clarify the nature and etiology 
of his lung disability.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Accordingly, the Board will proceed to a decision on the 
merits.


Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §3.102 (2007).  

Analysis

The veteran contends that he incurred a lung disability while 
in service.  

As detailed above, in order to establish service connection 
for the claimed disability there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
record contains numerous diagnoses of chronic obstructive 
pulmonary disease (COPD).   Hickson element (1), has 
therefore been met.

With respect to Hickson element (2), the service medical 
records reflect a diagnosis of "acute respiratory disease" 
in August 1972.  In January 1973, a clinical note documents a 
productive cough with yellow sputum.  Finally, on his May 
1973 report of medical history the veteran indicated coughing 
up blood, though the separation examination itself noted that 
the veteran's chest and lungs were normal.  
Accordingly, Hickson element (2), in-service incurrence of 
disease or injury is satisfied. 

With respect to Hickson element (3), medical nexus, the 
competent medical evidence indicates that no nexus exists 
between the currently diagnosed lung disability and the 
veteran's service.  

The Board concludes that the more probative evidence of 
record establishes that there is no link between the 
veteran's current lung condition and service.  The Board has 
the duty to assess the credibility and weight to be given to 
the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The evidence of record reflects that the veteran was seen by 
a VA physician in July 2005.  The examiner concluded, " It 
is not likely that the active duty is the cause of his lung 
problems; it is more likely secondary to smoking."  In 
November 2005, the VA examiner again reviewed the veteran's 
claims file and opined, "According to the interpretation of 
the request [the] veteran is claiming that the acute 
respiratory disease that he was treated for during active 
duty is the cause of his chronic obstructive pulmonary 
disease.  According to [the] medical dictionary, acute means 
denoting a disease or symptom of abrupt onset or lasting a 
relatively short time.  This is the opposite of chronic, so 
this is a condition that abruptly occurs and then will 
dissipate."  The physician went on to conclude that, 
"According to the information that has been rendered [the] 
opinion still must state it is more likely that the lung 
disease that has developed into a chronic pulmonary disease 
is secondary to the cigarette smoking as opposed to the acute 
episode during active duty."  

The Board finds that this VA opinion is highly probative 
because it was based upon a review of the claims file, the VA 
physician provided the rationale for the medical opinion, and 
he pointed to the evidence which supported the opinion.  
See Hernandez-Toyens, supra; see also Prejean, supra.  In 
short, the probative medical evidence of record establishes 
that the veteran's current lung disability did not first 
manifest in service is not related to injury or disease in 
service.

The Board acknowledges a December 2005 VA outpatient record 
authored by T.R., N.P. which reflects a "history of COPD, 
with gas/chemical exposure while in service" in response to 
specific referral questions.  T.R. subsequently noted that 
the "[veteran] has severe respiratory disease and this is 
from a exposures that he had while he was in the military."  
The Board finds that the statement does not constitute 
credible or competent evidence of a nexus between the current 
lung disability and the veteran's period of service.  The 
examiner appeared to only be transcribing the history as 
described by the veteran, and not rendering his own 
independent medical opinion as to whether the current lung 
disability was related to service.  The Court has held that 
the transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Moreover, even if this statement was interpreted as the 
examiner's own opinion, there is no rationale behind the 
January 2006 opinion and it does not account for the 
veteran's non service-connected tobacco abuse.  The Board 
therefore accords little probative value to this record.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between current 
lung disability and service, their opinions are entitled to 
no weight of probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Any such statements 
offered in support of the veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  As such, the Board has considered the 
veteran's contention that he had a lung condition since 
service.  The Board also notes the more contemporaneous 
medical evidence reflecting a diagnosis of early COPD in 
August 1976 and mild COPD in August 1984.  However, neither 
of these records establish the onset of his disability in 
service, or otherwise related the diagnosis to service, and 
the VA physician who examined the veteran in July 2005 
appears to have reviewed and taken into account these 
findings before offering the opinion that the veteran's 
disability is due to tobacco use, and is not related to his 
in-service treatment.  To the extent that any such tobacco 
use may have occurred in service, the Board notes that 
service connection for disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during active service is prohibited by law. 
38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) 
(2007).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed lung condition is not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the lung disability claim fails 
on this basis alone.


ORDER

Service connection for a lung disability is denied.


REMAND

The veteran also reports that he experienced lower back pain 
in service.  He further reports that he continues to 
experience lower back pain to include arthritis.  
See May 2005 Statement in Support of Claim. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, the veteran's substantive appeal provides 
competent evidence of persistent or recurrent disease or 
disability, and of a continuity of symptomatology since 
service.  The Board also notes that the veteran as a lay 
person is not competent to diagnose arthritis of the back; 
however, he is competent to report experiencing back pain 
during service and to describe the symptoms he experienced at 
that time.  The Board also notes the contemporaneous medical 
evidence, specifically, a January 1973 service medical 
record.

The Board finds there is insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
issue of service connection for a back disability.  The 
veteran has not been afforded a VA medical examination with 
respect to this claim, including a medical nexus opinion, and 
there is otherwise no competent medical opinion on this 
issue.  However, the veteran's lay contentions appear 
sufficient to warrant obtaining such an examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Holding that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed  back 
disability.  The examiner should be 
provided the full and accurate relevant 
history of the appellant's disability to 
include the veteran's in-service 
notation of chronic back pain.

The examiner should offer an opinion as 
to whether the veteran's persistent or 
recurrent symptoms are at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) an in-service disease or 
disability.  A complete rationale should 
be provided for any opinions given.  If 
the requested medical opinions cannot be 
given, the examiner should state the 
reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for a 
back disability.  If service connection 
is not granted, an appropriate 
supplemental statement of the case 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned to 
the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


